NO. 12-18-00293-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

 STEVEN JACOB BUCK,                                       §        APPEAL FROM THE 159TH
 APPELLANT

 V.                                                       §        JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                                 §        ANGELINA COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
       Steven Jacob Buck appeals his conviction for forgery against the elderly. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                                 BACKGROUND
       Appellant was charged by indictment with two counts of the offense of forgery against the
elderly by making, completing, executing, or authenticating a writing, i.e., a check, with the intent
to defraud or harm another, namely, an elderly individual sixty-five years of age or older, a third
degree felony. 1 Appellant pleaded “guilty” to the offense charged in the indictment. Appellant and
his counsel signed various documents in connection with his guilty plea, including an agreed
punishment recommendation and a stipulation of evidence in which Appellant swore that his
written guilty plea constituted sufficient evidence to sustain a guilty verdict. The trial court
accepted Appellant’s plea, found the evidence sufficient to substantiate Appellant’s guilty plea,
deferred further proceedings without entering an adjudication of guilt, and ordered that Appellant
be placed on deferred adjudication community supervision for four years.


       1
           See TEX. CODE CRIM. PROC. ANN. § 32.21(a)(1)(A), (2), (b), (d), (e-2) (West Supp. 2018).
       Later, the State filed a second amended motion to adjudicate guilt, alleging that Appellant
violated the terms of his community supervision including committing the offense of theft;
committing the offense of assault; using, possessing and/or consuming alcohol; failing to report in
person at least once a month to his community supervision officer from January through February
2017; failing to permit the community supervision officer to visit his home by neglecting to
provide a valid address; failing to perform fifty hours of community service; failing to pay his
supervision fees in the amount of $60.00 per month from June 2016 through February 2017; failing
to pay court costs, fines, and restitution to the district clerk’s office for the months of June 2016
through February 2017; failing to report to a scheduled appointment with his community
supervision officer on December 16, 2016 to provide a new address; failing to complete the
Cognitive Thinking Class; failing to submit to a substance abuse evaluation; and failing to report
to a scheduled judicial summons on March 22, 2017. At the hearing, Appellant pleaded “true” to
all the violations pleaded by the State.
       At the sentencing hearing, Emily White, Appellant’s ex-wife, testified that she was the
victim of the assault that was one of the bases of the motion to adjudicate. Appellant came to her
house to pick up their daughter for visitation. White stated that her daughter began “back talking”
and told her mother “no.” She attempted to punish the child but her daughter ran from her and
threw herself on the ground. White stated that she grabbed her daughter to spank her, but Appellant
hit her, White, with his fist on the right side of her jaw. Appellant attempted to take the child, but
White pushed the child into the house, told Appellant to get off her property, and called law
enforcement.
       Amy Freeman, a community supervision officer, testified that Appellant did not pay any
of his supervision fees; did not report to Shelby County when his community supervision was
transferred to that county; reported two or three months to Nacogdoches County when he was
transferred to that county; and failed to attend a compliance hearing on March 22, 2017. After the
sentencing hearing, the trial court found all of the allegations to be “true,” granted the State’s
motion to adjudicate, adjudged Appellant guilty of two counts of forgery against the elderly, and
assessed his punishment at eight years of imprisonment to run concurrently. This appeal followed.




                         ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA



                                                  2
         Appellant’s counsel filed a brief in compliance with Anders and Gainous, stating that he
diligently reviewed the appellate record and is of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated. From our review of
counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. 2 We reviewed the
record for reversible error and found none. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.
Crim. App. 2005).


                                                   CONCLUSION
         As required by Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991), Appellant’s
counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex. Crim.
App. 2008) (orig. proceeding). We carried the motion for consideration with the merits. Having
done so and finding no reversible error, Appellant’s counsel’s motion for leave to withdraw is
hereby granted, and the trial court’s judgment is affirmed. See TEX. R. APP. P. 43.2.
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 22 S.W.3d at 411 n.35. Should
Appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, he
must either retain an attorney to file a petition for discretionary review or he must file a pro se
petition for discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22. Any petition for
discretionary review must be filed within thirty days from either the date of this opinion or, if a
motion for rehearing is filed, the date that the last timely motion for rehearing is overruled by this
court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must be filed with the
Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review




         2
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. See Kelly v. State, 436 S.W.3d 313, 319
(Tex. Crim. App. 2014). Appellant was given time to file his own brief. The time for filing such brief has expired
and no pro se brief has been filed.


                                                          3
should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See
TEX. R. APP. P. 68.4; In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered June 28, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          4
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JUNE 28, 2019


                                         NO. 12-18-00293-CR


                                      STEVEN JACOB BUCK,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 159th District Court
                        of Angelina County, Texas (Tr.Ct.No. 2015-0849)

                       THIS CAUSE came to be heard on the appellate record and brief filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.